Exhibit 10.2 SOUTH JERSEY INDUSTRIES, INC. SCHEDULE OF OFFICER AGREEMENTS Pursuant to Rule 12b-31, the following sets forth the material details which differ in the Officer Employment Agreements, the form of which is filed herewith as Exhibit 10.1. Name Capacities in Which Served Date of Agreement Minimum Base Salary Targeted Performance Based Annual Cash Award* Targeted Long- Term Incentive Plan Award* Edward J. Graham Chairman, President and Chief Executive Officer, South Jersey Industries, Inc.; President and Chief Executive Officer, South Jersey Gas Company 1/1/12 $ $ $ David A. Kindlick Vice President and Chief Financial Officer, South Jersey Industries, Inc.; Senior Vice President and Chief Financial Officer, South Jersey Gas Company 1/1/12 $ $ $ Michael Renna Vice President, South Jersey Industries, Inc.; President, South Jersey Energy Solutions; President, South Jersey Energy Company 1/1/12 $ $ $ Jeffrey E. DuBois Vice President, South Jersey Industries, Inc.; Senior Vice President, Chief Operating Officer, South Jersey Gas Company 1/1/12 $ $ $ Kevin D. Patrick Vice President, Research & Corporate Development, South Jersey Industries, Inc. 1/1/12 $ $ $ *Payable only if performance criteria are attained.
